NON-FINAL OFFICE ACTION
This Non-Final Office Action addresses US Application No. 17/395,662 (hereinafter “instant reissue application"), which is a reissue application of application Serial No. 15/491,561 (hereinafter “561 Application”), entitled “ADAPTIVE MODULATION SCHEME OF MOSFET DRIVER KEY PARAMETERS FOR IMPROVED VOLTAGE REGULATOR EFFICIENCY AND SYSTEM RELIABILITY”, which issued as U.S. Patent No. 10,594,313 (hereinafter “313 Patent”).

BRIEF SUMMARY OF THE PROCEEDING
Broadening: The instant reissue application is file within two years of issue of the ‘313 Patent.  
     
Patent Term: Based upon and updated review of the file record Examiner finds that the Patent term has not expired.  No maintenance fees are due at this time.  3.5 year window opens on March 17, 2023.

Litigation: Base upon Examiner review of the file itself, Examiner finds that the ‘313 Patent is not involved in litigation.


REISSUE EXAMINATION PROCEDURES
     Applicant is reminded of the continuing obligation under 37 C.F.R. § 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the '313 Patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.         Applicant is further reminded of the continuing obligation under 37 CFR § 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this instant reissue application.         These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.         Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR § 1.173(b). 

PRIORITY
        Based upon a review of the instant reissue application and ‘313 Patent itself, Examiner acknowledges that the instant reissue application is a reissue of the ‘561 Application, now the ‘313 Patent. Examiner finds that the ‘313 Patent does not claim foreign priority. 

AMENDMENTS 
The reissued patent issued with claims 1-14 (hereinafter “Patented Claims”). 
Applicant filed a preliminary amendment on August 6, 2021 (hereinafter “August 2021 Amendment") along with the filing of the instant reissue application. This action is in response to the August 2021 Amendment.   

STATUS OF CLAIMS
As of the date of this Office Action, the status of the claims is:
Patented claims 1-14 have been canceled.   
Newly claims 15-34 have been added.  
          Accordingly, claims 15-34 (hereinafter “examined claims”) are subject to the examination of the instant reissue application. Of these, claims 15, 20, 25, and 30 are independent claims. 

CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01(I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP 2111.01(II). Therefore, unless one of the exceptions applies below, Examiner will interpret the limitations of the examined claims using the broadest reasonable interpretation.

A.      Lexicographic Definitions
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01(IV).  Following an independent review of the claims in view of the specification herein, Examiner finds that Patent Owner has not provided any lexicographic definitions related to claim terms with any reasonable clarity, deliberateness and precision.  

B.      Claim Interpretation Under 35 U.S.C. §112(f)
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function or a step-plus-function.  See 35 U.S.C. §112(f) and MPEP §2181-2183.  As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function or step-plus-function limitation in a claim:
(A)     the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function
(B)     the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"
(C)     the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Examiner finds herein that claims 15-18, 20-23, 25-28, and 30-33 include claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. §112 (f) because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Claims 15-18, 20-23, 25-28 and 30-33 will be discussed as follows:

FL #1: “at least one driver strength modulator” (Claim 15)
A means-plus-function phrase is recited in claim 15, which recites “the at least one driver strength modulator” or hereinafter FL#1.  Examiner determines herein that FL #1 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112 (f). 
The Examiner finds that FL#1 in claim 15 recites: 
“… wherein the at least one driver strength modulator is configured to turn on the power switch by: 
determining, based on the load current information reported by the current sense device, a turn-on driver strength level for the turn-on gate driver; and
connecting the turn-on gate driver to the power switch via at least a first subset of the plurality of PMOS devices that is based on the turn-on driver strength level, and
wherein the at least one driver strength modulator is configured to turn off the power switch by:
determining, based on the load current information reported by the current sense device, a turn-off driver strength level for the turn-off gate driver; and
connecting the turn-off gate driver to the power switch via at least a first subset of the plurality of NMOS devices that is based on the turn-off driver strength level.”

3-Prong Analysis: Prong (A)
FL #1 meets invocation prong (A) because "means ... for" type language is recited.  Examiner finds that “the at least one driver strength modulator” is a generic placeholder or nonce term equivalent to “means” because the term “the at least one driver strength modulator” does not convey any particular structure.  Examiner further notes that the specification of the ‘313 Patent does not disclose the underlying structures for “the at least one driver strength modulator”.  Thus the specification of the ‘313 Patent does not impart or disclose any structure for the phrase. 
Furthermore, there is no disclosure or suggestion from the prior art or the ‘313 Patent that any generic “driver strength modulator” is a sufficient structure to perform the functions recited in FL #1.  For example, multiple driver strength modulator in the related prior art have multiple functions which do not include the functions recited in FL #1.[1]  Accordingly, while there is common use of the generic term “driver strength modulator” the diverse functions would necessitate different structures, whether hardware or software.  Furthermore, there is no suggestion that any known driver strength modulator, particularly these prior art driver strength modulators, can “determining, based on the load current information reported by the current sense device, a turn-on driver strength level for the turn-on gate driver; and connecting the turn-on gate driver to the power switch via at least a first subset of the plurality of PMOS devices that is based on the turn-on driver strength level” and “determining, based on the load current information reported by the current sense device, a turn-off driver strength level for the turn-off gate driver; and connecting the turn-off gate driver to the power switch via at least a first subset of the plurality of NMOS devices that is based on the turn-off driver strength level.” as recited in claim 15.
  
Examiner finds nothing in the specification, prosecution history or the prior art to construe “the at least one driver strength modulator ..” in FL #1 as the name of a sufficiently definite structure for performing all the functions recited in FL #1 so as to take the overall claim limitation out of the ambit of §112 (f).  See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, Examiner concludes that the term “driver strength modulator” is a generic placeholder having no specific structure associated therewith.  Because “the at least one driver strength modulator …” is merely a generic placeholder having no specific structure associated therewith, Examiner concludes that FL #1 meets invocation Prong (A).

3-Prong Analysis: Prong (B)
FL #1 meets invocation prong (B) because it recites the functions for “determining, based on the load current information reported by the current sense device, a turn-on driver strength level for the turn-on gate driver; and connecting the turn-on gate driver to the power switch via at least a first subset of the plurality of PMOS devices that is based on the turn-on driver strength level”, and “determining, based on the load current information reported by the current sense device, a turn-off driver strength level for the turn-off gate driver; and connecting the turn-off gate driver to the power switch via at least a first subset of the plurality of NMOS devices that is based on the turn-off driver strength level.” as recited in FL #1 in claim 15.

3-Prong Analysis: Prong (C)
FL #1 meets invocation prong (C) because FL #1 does not recite sufficient structure for performing all the claimed functions.  
In view of Examiner findings above that FL #1 meets invocation prongs (A)-(C), Examiner concludes FL #1 invokes interpretation under 35 U.S.C. §112 (f). 

Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112 (f), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Based upon a review of the specification of the ‘313 Patent, Examiner finds that the closest corresponding structure for the above noted function of F1#1 is partially shown in Fig. 3, generic boxes 314-1 and 314-2, or generic box 314 in Fig. 4.  Figs. 3-4 are reprinted below.  Examiner finds that the ‘313 Patent partially discloses an algorithm for the at least one driver strength modulator at col. 9, line 59 - col. 10, line 17; col. 10, lines 28-32, 40-49. 

    PNG
    media_image1.png
    622
    881
    media_image1.png
    Greyscale

Fig. 3 of the ‘313 Patent. 

    PNG
    media_image2.png
    607
    882
    media_image2.png
    Greyscale

Fig. 4 of the ‘313 Patent.

FL #2: “a current sense device” (Claims 15 and 25)
A means-plus-function phrase is recited in claims 15 and 25, which recites “the current sense device” or hereinafter FL #2.  Examiner determines herein that FL #2 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112 (f). 
The Examiner finds that FL #2 in claims 15 and 25 recite:  
“a current sense device that is configured to monitor and report load current information associated with a power stage load current”.

3-Prong Analysis: Prong (A)
FL #2 meets invocation prong (A) because "means ... for" type language is recited.  Examiner finds that “device” is a generic placeholder or nonce term equivalent to “means” because the term “device” does not convey any particular structure.  Examiner further notes that the specification of the ‘313 Patent does not disclose the underlying structures for “the current sense device”.  Thus the specification of the ‘313 Patent does not impart or disclose any structure for the phrase. 
Furthermore, there is no disclosure or suggestion from the prior art or the ‘313 Patent that any generic “the current sense device” is a sufficient structure to perform the functions recited in FL #2.  For example, the current sense device in the related prior art have multiple functions which do not include the functions recited in FL #2.[2]   Accordingly, while there is common use of the generic term “the current sense device” the diverse functions would necessitate different structures, whether hardware or software.  Furthermore, there is no suggestion that any known current sense device, particularly these prior art current sense device, can “monitor and report load current information associated with a power stage load current” as recited in claims 15 and 25.  
Examiner finds nothing in the specification, prosecution history or the prior art to construe “the current sense device” in FL #2 as the name of a sufficiently definite structure for performing the functions recited in FL #2 so as to take the overall claim limitation out of the ambit of §112 (f).  See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, Examiner concludes that the term “the current sense device” is a generic placeholder having no specific structure associated therewith.  Because “the current sense device” is merely a generic placeholder having no specific structure associated therewith, Examiner concludes that FL #2 meets invocation Prong (A).

3-Prong Analysis: Prong (B)
FL #2 meets invocation prong (B) because it recites the functions for “monitor and report load current information associated with a power stage load current” as recited in FL #2 in claims 15 and 25.

3-Prong Analysis: Prong (C)
FL #2 meets invocation prong (C) because FL #2 does not recite sufficient structure for performing all the claimed functions.  
In view of Examiner findings above that FL #2 meets invocation prongs (A)-(C), Examiner concludes FL #2 invokes interpretation under 35 U.S.C. §112 (f). 

Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112 (f), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Based upon a review of the specification of the ‘313 Patent, Examiner finds that the closest corresponding structure for the above noted function of FL #2 is partially shown in Fig. 3, generic box 310.  Fig. 3 is reprinted below.  Examiner finds that the ‘313 Patent partially discloses an algorithm for the current sense device at col. 9, lines 51-55.      


    PNG
    media_image1.png
    622
    881
    media_image1.png
    Greyscale

Fig. 3 of the ‘313 Patent. 

FL #3: “a dead-time management device” (Claims 16, 21, 25 and 30)
A means-plus-function phrase is recited in claims 16, 21, 25 and 30, which recites “the dead-time management device” or hereinafter FL #3.  Examiner determines herein that FL #3 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112 (f). 
The Examiner finds that FL #3 in claims 16, 21, 25 and 30 recite:  
“a dead-time management device that is configured prevent the first power switch from turning on when a second power switch that is complementary to the first power switch is turned on.”

3-Prong Analysis: Prong (A)
FL #3 meets invocation prong (A) because "means ... for" type language is recited.  Examiner finds that “device” is a generic placeholder or nonce term equivalent to “means” because the term “device” does not convey any particular structure.  Examiner further notes that the specification of the ‘313 Patent does not disclose the underlying structures for “the dead-time management device”.  Thus the specification of the ‘313 Patent does not impart or disclose any structure for the phrase. 
Furthermore, there is no disclosure or suggestion from the prior art or the ‘313 Patent that any generic “the dead-time management device” is a sufficient structure to perform the functions recited in FL #3.  For example, the dead-time management device in the related prior art have multiple functions which do not include the functions recited in FL #3.[3]   Accordingly, while there is common use of the generic term “the dead-time management device” the diverse functions would necessitate different structures, whether hardware or software.  Furthermore, there is no suggestion that any known dead-time management device, particularly these prior art dead-time management device, can “prevent the first power switch from turning on when a second power switch that is complementary to the first power switch is turned on” as recited in claims 16, 21, 25 and 30.  
Examiner finds nothing in the specification, prosecution history or the prior art to construe “the dead-time management device” in FL #3 as the name of a sufficiently definite structure for performing all the functions recited in FL #3 so as to take the overall claim limitation out of the ambit of §112 (f).  See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, Examiner concludes that the term “the dead-time management device” is a generic placeholder having no specific structure associated therewith.  Because “the dead-time management device” is merely a generic placeholder having no specific structure associated therewith, Examiner concludes that FL #3 meets invocation Prong (A).

3-Prong Analysis: Prong (B)
FL #3 meets invocation prong (B) because it recites the functions for “prevent the first power switch from turning on when a second power switch that is complementary to the first power switch is turned on” as recited in FL #3 in claims 16, 21, 25 and 30.

3-Prong Analysis: Prong (C)
FL #3 meets invocation prong (C) because FL #3 does not recite sufficient structure for performing all the claimed functions.  
In view of Examiner findings above that FL #3 meets invocation prongs (A)-(C), Examiner concludes FL #3 invokes interpretation under 35 U.S.C. §112 (f). 

Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112 (f), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Based upon a review of the specification of the ‘313 Patent, Examiner finds that the closest corresponding structure for the above noted function of FL #3 is partially shown in Fig. 3, generic box 306.  Fig. 3 is reprinted below.  Examiner finds that the ‘313 Patent partially discloses an algorithm for the dead-time management device at col. 14, lines 41-59.      
      
    PNG
    media_image3.png
    616
    858
    media_image3.png
    Greyscale

Fig. 3 of the ‘313 Patent. 

FL #4: “at least one driver strength modulator” (Claims 17 and 22)
A means-plus-function phrase is recited in claims 17 and 22, which recites “the at least one driver strength modulator” or hereinafter FL #4.  Examiner determines herein that FL #4 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112 (f). 
The Examiner finds that FL #4 in claims 17 and 22 recite: 
“… wherein the at least one driver strength modulator is configured to turn on the power switch by:
connecting the turn-on gate driver to the power switch via the first subset of the plurality of PMOS devices that is based on the turn-on driver strength level, and 
disconnecting the turn-on gate driver from the power switch via the second subset of the plurality of PMOS devices that is based on the turn-on driver strength level.”


3-Prong Analysis: Prong (A)
FL #4 meets invocation prong (A) because "means ... for" type language is recited.  Examiner finds that “driver strength modulator” is a generic placeholder or nonce term equivalent to “means” because the term “driver strength modulator” does not convey any particular structure.  Examiner further notes that the specification of the ‘313 Patent does not disclose the underlying structures for “the at least one driver strength modulator”.  Thus the specification of the ‘313 Patent does not impart or disclose any structure for the phrase. 
Furthermore, there is no disclosure or suggestion from the prior art or the ‘313 Patent that any generic “driver strength modulator” is a sufficient structure to perform the functions recited in FL #4.  For example, multiple driver strength modulator in the related prior art have multiple functions which do not include the functions recited in FL #4.[4]  Accordingly, while there is common use of the generic term “driver strength modulator” the diverse functions would necessitate different structures, whether hardware or software.  Furthermore, there is no suggestion that any known driver strength modulator, particularly these prior art driver strength modulator, can “connecting the turn-on gate driver to the power switch via the first subset of the plurality of PMOS devices that is based on the turn-on driver strength level, and disconnecting the turn-on gate driver from the power switch via the second subset of the plurality of PMOS devices that is based on the turn-on driver strength level” as recited in claims 17 and 22.  
Examiner finds nothing in the specification, prosecution history or the prior art to construe “the at least one driver strength modulator ..” in FL #4 as the name of a sufficiently definite structure for performing all the functions recited in FL #4 so as to take the overall claim limitation out of the ambit of §112 (f).  See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, Examiner concludes that the term “driver strength modulator” is a generic placeholder having no specific structure associated therewith.  Because “the at least one driver strength modulator …” is merely a generic placeholder having no specific structure associated therewith, Examiner concludes that FL #4 meets invocation Prong (A).

3-Prong Analysis: Prong (B)
FL #4 meets invocation prong (B) because it recites the functions for “connecting the turn-on gate driver to the power switch via the first subset of the plurality of PMOS devices that is based on the turn-on driver strength level; and disconnecting the turn-on gate driver from the power switch via the second subset of the plurality of PMOS devices that is based on the turn-on driver strength level” as recited in FL #4 in claims 17 and 22.

3-Prong Analysis: Prong (C)
FL #4 meets invocation prong (C) because FL #4 does not recite sufficient structure for performing all the claimed functions.  
In view of Examiner findings above that FL #4 meets invocation prongs (A)-(C), Examiner concludes FL #4 invokes interpretation under 35 U.S.C. §112 (f). 

Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112 (f), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Based upon a review of the specification of the ‘313 Patent, Examiner finds that the closest corresponding structure for the above noted function of FL #4 is partially shown in Fig. 3, generic boxes 314-1 and 314-2, or generic box 314 in Fig. 4.  Figs. 3-4 are reprinted below.  Examiner finds that the ‘313 Patent partially discloses an algorithm for the at least one driver strength modulator at col. 9, line 59 - col. 10, line 17; col. 10, lines 28-32, 40-49. 

    PNG
    media_image4.png
    620
    855
    media_image4.png
    Greyscale

Fig. 3 of the ‘313 Patent. 

    PNG
    media_image5.png
    615
    886
    media_image5.png
    Greyscale

Fig. 4 of the ‘313 Patent. 

FL #5: “at least one driver strength modulator” (Claims 18 and 23)
A means-plus-function phrase is recited in claims 18 and 23, which recites “the at least one driver strength modulator” or hereinafter FL #5.  Examiner determines herein that FL #5 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112 (f). 
The Examiner finds that FL #5 in claims 18 and 23 recites: 
“… wherein the at least one driver strength modulator is configured to turn off the power switch by:
connecting the turn-off gate driver to the power switch via the first subset of the plurality of NMOS devices that is based on the turn-on driver strength level, and 
disconnecting the turn-off gate driver from the power switch via the second subset of the plurality of NMOS devices that is based on the turn-on driver strength level.”


3-Prong Analysis: Prong (A)
FL #5 meets invocation prong (A) because "means ... for" type language is recited.  Examiner finds that “driver strength modulator” is a generic placeholder or nonce term equivalent to “means” because the term “driver strength modulator” does not convey any particular structure.  Examiner further notes that the specification of the ‘313 Patent does not disclose the underlying structures for “the at least one driver strength modulator”.  Thus the specification of the ‘313 Patent does not impart or disclose any structure for the phrase. 
Furthermore, there is no disclosure or suggestion from the prior art or the ‘313 Patent that any generic “driver strength modulator” is a sufficient structure to perform all the functions recited in FL #5.  For example, multiple driver strength modulator in the related prior art have multiple functions which do not include the functions recited in FL #5.[5]  Accordingly, while there is common use of the generic term “driver strength modulator” the diverse functions would necessitate different structures, whether hardware or software.  Furthermore, there is no suggestion that any known driver strength modulator, particularly these prior art driver strength modulator, can “connecting the turn-off gate driver to the power switch via the first subset of the plurality of NMOS devices that is based on the turn-on driver strength level, and disconnecting the turn-off gate driver from the power switch via the second subset of the plurality of NMOS devices that is based on the turn-on driver strength level” as recited in claims 18 and 23.  
Examiner finds nothing in the specification, prosecution history or the prior art to construe “the at least one driver strength modulator ..” in FL #5 as the name of a sufficiently definite structure for performing all the functions recited in FL #5 so as to take the overall claim limitation out of the ambit of §112 (f).  See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, Examiner concludes that the term “driver strength modulator” is a generic placeholder having no specific structure associated therewith.  Because “the at least one driver strength modulator …” is merely a generic placeholder having no specific structure associated therewith, Examiner concludes that FL #5 meets invocation Prong (A).

3-Prong Analysis: Prong (B)
FL #5 meets invocation prong (B) because it recites the functions for “connecting the turn-off gate driver to the power switch via the first subset of the plurality of NMOS devices that is based on the turn-on driver strength level; and disconnecting the turn-off gate driver from the power switch via the second subset of the plurality of NMOS devices that is based on the turn-on driver strength level” as recited in FL #5 in claims 18 and 23.

3-Prong Analysis: Prong (C)
FL #5 meets invocation prong (C) because FL #5 does not recite sufficient structure for performing all the claimed functions.  
In view of Examiner findings above that FL #5 meets invocation prongs (A)-(C), Examiner concludes FL #5 invokes interpretation under 35 U.S.C. §112 (f). 
Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112 (f), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Based upon a review of the specification of the ‘313 Patent, Examiner finds that the closest corresponding structure for the above noted function of FL #5 is partially shown in Fig. 3, generic boxes 314-1 and 314-2, or generic box 314 in Fig. 4.  Figs. 3-4 are reprinted below.  Examiner finds that the ‘313 Patent partially discloses an algorithm for the at least one driver strength modulator at col. 9, line 59 - col. 10, line 17; col. 10, lines 28-32, 40-49.

Fig. 3 of the ‘313 Patent. 
    PNG
    media_image4.png
    620
    855
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    615
    886
    media_image5.png
    Greyscale

Fig. 4 of the ‘313 Patent. 

FL #6: “at least one driver strength modulator” (Claim 20)
A means-plus-function phrase is recited in claim 20, which recites “the at least one driver strength modulator” or hereinafter FL #6.  Examiner determines herein that FL #6 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112 (f). 
The Examiner finds that FL #6 in claim 20 recites: 
“… wherein the at least one driver strength modulator is configured to turn on the power switch by: 
determining, based on the voltage stress information reported by the voltage detection device, a turn-on driver strength level for the turn-on gate driver; and
connecting the turn-on gate driver to the power switch via at least a first subset of the plurality of PMOS devices that is based on the turn-on driver strength level, and
wherein the at least one driver strength modulator is configured to turn off the power switch by:
determining, based on the voltage stress information reported by the voltage detection device, a turn-off driver strength level for the turn-off gate driver; and
connecting the turn-off gate driver to the power switch via at least a first subset of the plurality of NMOS devices that is based on the turn-off driver strength level.”

3-Prong Analysis: Prong (A)
FL #6 meets invocation prong (A) because "means ... for" type language is recited.  Examiner finds that “driver strength modulator” is a generic placeholder or nonce term equivalent to “means” because the term “driver strength modulator” does not convey any particular structure.  Examiner further notes that the specification of the ‘313 Patent does not disclose the underlying structures for “the at least one driver strength modulator”.  Thus the specification of the ‘313 Patent does not impart or disclose any structure for the phrase. 
Furthermore, there is no disclosure or suggestion from the prior art or the ‘313 Patent that any generic “driver strength modulator” is a sufficient structure to perform the functions recited in FL #6.  For example, multiple driver strength modulator in the related prior art have multiple functions which do not include the functions recited in FL #6.[6]  Accordingly, while there is common use of the generic term “driver strength modulator” the diverse functions would necessitate different structures, whether hardware or software.  Furthermore, there is no suggestion that any known driver strength modulator, particularly these prior art driver strength modulator, can “determining, based on the voltage stress information reported by the voltage detection device, a turn-on driver strength level for the turn-on gate driver; and connecting the turn-on gate driver to the power switch via at least a first subset of the plurality of PMOS devices that is based on the turn-on driver strength level” and “determining, based on the voltage stress information reported by the voltage detection device, a turn-off driver strength level for the turn-off gate driver; and connecting the turn-off gate driver to the power switch via at least a first subset of the plurality of NMOS devices that is based on the turn-off driver strength level” as recited in claim 20.  
Examiner finds nothing in the specification, prosecution history or the prior art to construe “the at least one driver strength modulator ..” in FL #6 as the name of a sufficiently definite structure for performing all the functions recited in FL #6 so as to take the overall claim limitation out of the ambit of §112 (f).  See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, Examiner concludes that the term “driver strength modulator” is a generic placeholder having no specific structure associated therewith.  Because “the at least one driver strength modulator …” is merely a generic placeholder having no specific structure associated therewith, Examiner concludes that FL #6 meets invocation Prong (A).

3-Prong Analysis: Prong (B)
FL #6 meets invocation prong (B) because it recites the functions for “determining, based on the voltage stress information reported by the voltage detection device, a turn-on driver strength level for the turn-on gate driver; and connecting the turn-on gate driver to the power switch via at least a first subset of the plurality of PMOS devices that is based on the turn-on driver strength level and “determining, based on the voltage stress information reported by the voltage detection device, a turn-off driver strength level for the turn-off gate driver; and connecting the turn-off gate driver to the power switch via at least a first subset of the plurality of NMOS devices that is based on the turn-off driver strength level” as recited in FL #6 in claim 20.

3-Prong Analysis: Prong (C)
FL #6 meets invocation prong (C) because FL #6 does not recite sufficient structure for performing all the claimed functions.  
In view of Examiner findings above that FL #6 meets invocation prongs (A)-(C), Examiner concludes FL #6 invokes interpretation under 35 U.S.C. §112 (f). 

Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112 (f), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Based upon a review of the specification of the ‘313 Patent, Examiner finds that the closest corresponding structure for the above noted function of FL #6 is partially shown in Fig. 3, generic boxes 314-1 and 314-2, or generic box 314 in Fig. 4.  Figs. 3-4 are reprinted below.  Examiner finds that the ‘313 Patent partially discloses an algorithm for the at least one driver strength modulator at col. 9, line 59 - col. 10, line 17; col. 10, lines 28-32, 40-49. 

    PNG
    media_image1.png
    622
    881
    media_image1.png
    Greyscale

Fig. 3 of the ‘313.

    PNG
    media_image5.png
    615
    886
    media_image5.png
    Greyscale

Fig. 4 of the ‘313. 

FL #7: “a voltage detection device” (Claims 20 and 30)
A means-plus-function phrase is recited in claims 20 and 30, which recites “the voltage detection device” or hereinafter FL #7.  Examiner determines herein that FL #7 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112 (f). 
The Examiner finds that FL #7 in claims 20 and 30 recite: 
“a voltage detection device that is configured to monitor and report voltage stress information associated with a peak voltage produced by the power switch during switching operations”

3-Prong Analysis: Prong (A)
FL #7 meets invocation prong (A) because "means ... for" type language is recited.  Examiner finds that “device” is a generic placeholder or nonce term equivalent to “means” because the term “device” does not convey any particular structure.  Examiner further notes that the specification of the ‘313 Patent does not disclose the underlying structures for “the voltage detection device”.  Thus the specification of the ‘313 Patent does not impart or disclose any structure for the phrase. 
Furthermore, there is no disclosure or suggestion from the prior art or the ‘313 Patent that any generic “voltage detection device” is a sufficient structure to perform the functions recited in FL #7.  For example, multiple voltage detection device in the related prior art have multiple functions which do not include the functions recited in FL #7.[7]  Accordingly, while there is common use of the generic term “voltage detection device” the diverse functions would necessitate different structures, whether hardware or software.  Furthermore, there is no suggestion that any known “voltage detection device”, particularly these prior art “voltage detection device”, can “monitor and report voltage stress information associated with a peak voltage produced by the power switch during switching operations” as recited in claims 20 and 30.  
Examiner finds nothing in the specification, prosecution history or the prior art to construe “the voltage detection device” in FL #7 as the name of a sufficiently definite structure for performing all the functions recited in FL #7 so as to take the overall claim limitation out of the ambit of §112 (f).  See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, Examiner concludes that the term “voltage detection device” is a generic placeholder having no specific structure associated therewith.  Because “the voltage detection device” is merely a generic placeholder having no specific structure associated therewith, Examiner concludes that FL #7 meets invocation Prong (A).

3-Prong Analysis: Prong (B)
FL #7 meets invocation prong (B) because it recites the functions for “monitor and report voltage stress information associated with a peak voltage produced by the power switch during switching operations” as recited in FL #7 in claims 20 and 30.

3-Prong Analysis: Prong (C)
FL #7 meets invocation prong (C) because FL #7 does not recite sufficient structure for performing all the claimed functions.  
In view of Examiner findings above that FL #7 meets invocation prongs (A)-(C), Examiner concludes FL #7 invokes interpretation under 35 U.S.C. §112 (f). 

Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112 (f), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Based upon a review of the specification of the ‘313 Patent, Examiner finds that the closest corresponding structure for the above noted function of FL #7 is partially shown in Fig. 3, generic box 324.  Fig. 3 is reprinted below.  Examiner finds that the ‘313 Patent partially discloses an algorithm for the voltage detection device at col. 9, lines 55-58. 


    PNG
    media_image1.png
    622
    881
    media_image1.png
    Greyscale

Fig. 3 of the ’313 Patent.

FL #8: “at least one driver strength modulator” (Claim 25)
Claim 25 is similarly as claim 15. The only different is “the first power switch” cites in claim 25 instead of “the power switch” cites in claim 15. Therefore, in view of Examiner findings above that FL #1 meets invocation prongs (A)-(C), Examiner concludes FL #8 invokes interpretation under 35 U.S.C. §112 (f) in the same way as FL #1. 

FL #9: “at least one driver strength modulator” (Claim 26)
A means-plus-function phrase is recited in claim 26, which recites “the at least one driver strength modulator” or hereinafter FL #9.  Examiner determines herein that FL #9 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112 (f). 
The Examiner finds that FL #9 in claim 26 recites:  
“.. wherein the at least one driver strength modulator is configured to determine the turn-on driver strength level for the turn-on gate driver based on the load current information reported by the current sense device by accessing a load current information/turn-on driver strength level table that associates respective turn-on driver strength levels with respective load current information, and wherein the at least one driver strength modulator is configured to determine the turn-off driver strength level for the turn-off gate driver based on the load current information reported by the current sense device by accessing a load current information/turn-off driver strength level table that associates respective turn-off driver strength levels with respective load current information.”

3-Prong Analysis: Prong (A)
FL #9 meets invocation prong (A) because "means ... for" type language is recited.  Examiner finds that “driver strength modulator” is a generic placeholder or nonce term equivalent to “means” because the term “driver strength modulator” does not convey any particular structure.  Examiner further notes that the specification of the ‘313 Patent does not disclose the underlying structures for “the at least one driver strength modulator”.  Thus the specification of the ‘313 Patent does not impart or disclose any structure for the phrase. 
Furthermore, there is no disclosure or suggestion from the prior art or the ‘313 Patent that any generic “driver strength modulator” is a sufficient structure to perform the functions recited in FL #9.  For example, multiple driver strength modulator in the related prior art have multiple functions which do not include the functions recited in FL #9.[9]  Accordingly, while there is common use of the generic term “driver strength modulator” the diverse functions would necessitate different structures, whether hardware or software.  Furthermore, there is no suggestion that any known driver strength modulator, particularly these prior art driver strength modulator, can “determine the turn-on driver strength level for the turn-on gate driver based on the load current information reported by the current sense device by accessing a load current information/turn-on driver strength level table that associates respective turn-on driver strength levels with respective load current information”, and “determine the turn-off driver strength level for the turn-off gate driver based on the load current information reported by the current sense device by accessing a load current information/turn-off driver strength level table that associates respective turn-off driver strength levels with respective load current information” as recited in claim 26.
  
Examiner finds nothing in the specification, prosecution history or the prior art to construe “the at least one driver strength modulator ..” in FL #9 as the name of a sufficiently definite structure for performing all the functions recited in FL #9 so as to take the overall claim limitation out of the ambit of §112 (f).  See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, Examiner concludes that the term “driver strength modulator” is a generic placeholder having no specific structure associated therewith.  Because “the at least one driver strength modulator …” is merely a generic placeholder having no specific structure associated therewith, Examiner concludes that FL #9 meets invocation Prong (A).

3-Prong Analysis: Prong (B)
FL #9 meets invocation prong (B) because it recites the functions for “determine the turn-on driver strength level for the turn-on gate driver based on the load current information reported by the current sense device by accessing a load current information/turn-on driver strength level table that associates respective turn-on driver strength levels with respective load current information”, and “determine the turn-off driver strength level for the turn-off gate driver based on the load current information reported by the current sense device by accessing a load current information/turn-off driver strength level table that associates respective turn-off driver strength levels with respective load current information” as recited in FL #9 in claim 26.

3-Prong Analysis: Prong (C)
FL #9 meets invocation prong (C) because FL #9 does not recite sufficient structure for performing all the claimed functions.  
In view of Examiner findings above that FL #9 meets invocation prongs (A)-(C), Examiner concludes FL #9 invokes interpretation under 35 U.S.C. §112 (f). 

Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112 (f), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Based upon a review of the specification of the ‘313 Patent, Examiner finds that the closest corresponding structure for the above noted function of F1 #9 is partially shown in Fig. 3, generic boxes 314-1 and 314-2, or generic box 314 in Fig. 4.  Figs. 3-4 are reprinted below.  Examiner finds that the ‘313 Patent partially discloses an algorithm for the at least one driver strength modulator at col. 9, line 59 - col. 10, line 17; col. 10, lines 28-32, 40-49. 

    PNG
    media_image1.png
    622
    881
    media_image1.png
    Greyscale

Fig. 3 of ‘313 Patent. 

    PNG
    media_image5.png
    615
    886
    media_image5.png
    Greyscale

Fig. 4 of ‘313 Patent. 

FL #10: “at least one driver strength modulator” (Claims 27 and 32)
Claims 27 and 32 are similarly as claims 17 and 22. The only different is “the first power switch” cites in claims 27 and 32 instead of “the power switch” cites in claims 17 and 22. Therefore, in view of Examiner findings above that FL #4 meets invocation prongs (A)-(C), Examiner concludes FL #10 invokes interpretation under 35 U.S.C. §112 (f) in the same way as FL #4. 

FL #11: “at least one driver strength modulator” (Claims 28 and 33)
Claims 28 and 33 are similarly as claims 18 and 23. The only different is “the first power switch” cites in claims 28 and 33 instead of “the power switch” cites in claims 18 and 23. Therefore, in view of Examiner findings above that FL #5 meets invocation prongs (A)-(C), Examiner concludes FL #11 invokes interpretation under 35 U.S.C. §112 (f) in the same way as FL #5. 

FL #12: “at least one driver strength modulator” (Claim 30)
Claim 30 is similarly as claim 20. The only different is “the first power switch” cites in claim 30 instead of “the power switch” cites in claim 20. Therefore, in view of Examiner findings above that FL #6 meets invocation prongs (A)-(C), Examiner concludes FL #12 invokes interpretation under 35 U.S.C. §112 (f) in the same way as FL #6. 

If applicant does not intend to have this limitation interpreted under 35 U.S.C. §112 (f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. §112 (f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. §112 (f). 

37 CFR §3.73(c) STATEMENT
The Statement under 37 C.F.R. §3.73(c) filed on August 6, 2021 (hereinafter “2021 3.73(c) Statement”) is objected to because: 
After reviewing the instant reissue application, Examiner finds that the 2021 3.73 (c) Statement does not identify all Reel/Frame Number of the assignment record. The assignee showing of ownership must be in compliance with 37 CFR 1.172. See MPEP §1410.01. The below Assignments: 059803/0802, 058297/0536, 053546/0001, 049452/0223, 042769/0001, and 042768/0585 are missing from the 2021 3.73(c) Statement.  Applicant is required to provide a new statement under 37 C.F.R. §3.73(c) properly identifying the assignment records.

    PNG
    media_image6.png
    996
    1112
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    915
    1144
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    675
    1102
    media_image8.png
    Greyscale


CONSENT
37 C.F.R. §1.172   Reissue Applicant.
(a) The reissue applicant is the original patentee, or the current patent owner if there has been an assignment. A reissue application must be accompanied by the written consent of all assignees, if any, currently owning an undivided interest in the patent. All assignees consenting to the reissue must establish their ownership in the patent by filing in the reissue application a submission in accordance with the provisions of § 3.73(c).

As noted above, the 2021 3.73(c) Statement is acknowledged but is not proper to establish ownership in the ‘561 Application (the ‘313 Patent) that Applicant is attempting to reissue herein.  That is, assignees seeking consent to reissue must establish all ownership of the patent to be issued, i.e., the ‘313 Patent.  Accordingly, Applicant (assignee) is required pursuant to §1.172 to provide a proper statement of ownership in order to provide a proper consent to this reissue application.

REJECTIONS - 35 U.S.C. §251
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §251 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

Claims 15-34 and this reissue application as a whole are rejected as being based upon a defective consent under 35 U.S.C. §251. Because Examiner finds that Applicant (assignee) has not properly established ownership of the ‘313 Patent in the 2021 3.73(c) Statement as provided above, Applicant (assignee) has not properly consented to this reissue application.
RECAPTURE 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §251 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

Claims 15-34 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
Below are the pertinent Examiner’s findings of fact relevant to this rejection:
04/19/2017   The ‘561 Application was filed and contained original claims 1-  20. Of these, claims 1 and 11 were independent claims. 
04/03/2019   The original Examiner issued a Non-final rejection (hereinafter "2019 NF").  In the 2019 NF, claims 1-20 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph; claims 1, 11-14, 20 were rejected under 35 U.S.C. 103 as being unpatentable over Norling (US 2015/0091539) in view of Zhao (US 2006/0250183); claims 2-6, 10, 14-16 were rejected under 35 U.S.C. 103 as being unpatentable over Norling (US 2015/0091 539) in view of Zhao (US 2006/0250183) and Chen (US 10,135,430);  claims 7-8, 17-18 were rejected under 35 U.S.C. 103 as being unpatentable over Norling (US 2015/0091 539) in view of Zhao (US 2006/0250183) and Kakimoto (US 9,143,079); and claims 9, 19 would be allowable if rewritten to overcome the rejections of 35 USC 112(b) and rewritten to include all of the limitations of the base claim and any intervening claims.
07/01/2019   Applicant submitted a response which included an Amendment (hereinafter “July 2019 Amendment”).  In the July 2019 Amendment, claims 1-5, 11, 12, 14, 17, 18 were amended.    
08/21/2019    The original Examiner issued a final rejection (hereinafter "August 2019 Final").  In the August 2019 Final, claims 1, 11, 12-14, 20 were rejected under 35 U.S.C. 103 as being unpatentable over Norling (US 2015/0091539) in view of Zhao (US 2006/0250183); claims 2-6, 10, 14-16 were rejected under 35 U.S.C. 103 as being unpatentable over Norling (US 2015/0091539) in view of Zhao (US 2006/0250183) and Chen (US 10,135,430); claims 7-8, 17-18 were rejected under 35 U.S.C. 103 as being unpatentable over Norling (US 2015/0091539) in view of Zhao (US 2006/0250183) and Kakimoto (US 9,143,079); and claims 9, 19 would be allowable if rewritten to overcome the rejections of 35 USC 112(b) and rewritten to include all of the limitations of the base claim and any intervening claims. 
10/21/2019   Applicant filed an amendment in response to the August 2019 Final (hereinafter “October 2019 Amendment”).  In the October 2019 Amendment, claims 1-3, 11, 12, 15 were amended and claims 7-9, 17-19 were cancelled.  Claims 1 and 11 were amended as follow:

    PNG
    media_image9.png
    667
    704
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    154
    641
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    746
    727
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    181
    657
    media_image12.png
    Greyscale

Applicant argued that “… Accordingly, independent claims 1 and 11 have been amended herein to include allowable subject matter from dependent claims 9 and 19, respectively, in addition to limitations of each base claim of claims 9 and 19.  In view of the above, independent claims 1 and 11 are patentably distinguishable over the cited references. Additionally, the dependent claims are patentably distinguishable over the cited references, at least by virtue of dependency from independent claims 1 and 11. Therefore, the § 103 rejection should be reconsidered and withdrawn.” (see page 8 of the October 2019 Amendment).  “Independent claims 1 and 11 have been amended herein to include allowable subject matter from dependent claims 9 and 19 in addition to limitations of each base claim of claims 9 and 19.” (see page 9 of the October 2019 Amendment). 
11/07/2019     The original Examiner issued a Notice of Allowance (hereinafter “2019 Allowance”) allowing claims 1-6, 10-16 and 20. In a reasons for allowance, the original Examiner indicated that: “The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein
Claims 1: and a dead-time management circuit configured to: adjust a programmable portion of a dead-time duration for the set of high side gate drivers and a set of low side gate drivers, the dead-time duration including the programmable portion of the dead-time duration and a dynamic portion of the dead-time duration proportional to a change in temperature of the power stage when the power stage is in an operating temperature region, wherein the programmable portion of the dead-time duration is adjusted to a low temperature duration value when the dead-time management circuit determines that a current temperature of the power stage is less than or equal to a low temperature region threshold, and wherein the programmable portion of the dead-time duration is adjusted to a high temperature duration value when the dead-time management circuit determines that the current temperature of the power stage is greater than or equal to a high temperature region threshold.
Claim 11: and adjusting, by a dead-time management circuit, a programmable portion of a dead-time duration for the set of high side gate drivers and a set of low side gate drivers, wherein the dead-time duration includes the programmable portion of the dead-time duration and a dynamic portion of the dead-time duration proportional to a change in temperature of the power stage when the power stage is in an operating temperature region, and wherein adjusting the programmable portion of the dead-time duration for the set of high side gate drivers and the set of low side gate drivers comprises: determining when a current temperature of the power stage is less than or equal to a low temperature region threshold; in response to determining that the current temperature is less than or equal to the low temperature region threshold, adjusting the programmable portion of the dead-time duration for the set of high side gate drivers and the set of low side gate drivers to a low temperature duration value; determining when the current temperature of the power stage is greater than or equal to a high temperature region threshold; and in response to determining that the current temperature is greater than or equal to the high temperature region threshold, adjusting the programmable portion of the dead-time duration for the set of high side gate drivers and the set of low side gate drivers to a high temperature duration value.”   Thus, it appears that the ‘561 Application was allowed because the added limitation “the dead-time management circuit … is greater than or equal to a high temperature region threshold” (claim 1) and “adjusting, by a dead-time management circuit … and the set of low side gate drivers to a high temperature duration value” (claim 11).  
03/17/2020    The ‘313 Patent issued from the ‘561 Application.  Claims 1-6, 10-16 and 20 were renumbered as patented claims 1-14 in the '313 Patent.
08/06/2021   Applicant filed the instant request for reissue.  Along with the request, Applicant filed an amendment to the claims (hereinafter “August 2021 Amendment”).  In the August 2021 Amendment, patented claims 1-14 are canceled; and claims 15-34 are added.  
Based on the above finding of fact, Examiner herein determines the following surrender-generating limitations (i.e., limitations that were presented, argued or stated to make the claims patentable and thus generate surrender of the claimed subject matter): 
SGL 1:   “a dead-time management circuit configured to: adjust a programmable portion of a dead-time duration for the set of high side gate drivers and a set of low side gate drivers, the dead-time duration including the programmable portion of the dead-time duration and a dynamic portion of the dead-time duration proportional to a change in temperature of the power stage when the power stage is in an operating temperature region, wherein the programmable portion of the dead-time duration is adjusted to a low temperature duration value when the dead-time management circuit determines that a current temperature of the power stage is less than or equal to a low temperature region threshold, and wherein the programmable portion of the dead-time duration is adjusted to a high temperature duration value when the dead-time management circuit determines that the current temperature of the power stage is greater than or equal to a high temperature region threshold”.
SGL 2:  “adjusting, by a dead-time management circuit, a programmable portion of a dead-time duration for the set of high side gate drivers and a set of low side gate drivers, wherein the dead-time duration includes the programmable portion of the dead-time duration and a dynamic portion of the dead-time duration proportional to a change in temperature of the power stage when the power stage is in an operating temperature region, and wherein adjusting the programmable portion of the dead-time duration for the set of high side gate drivers and the set of low side gate drivers comprises: determining when a current temperature of the power stage is less than or equal to a low temperature region threshold; in response to determining that the current temperature is less than or equal to the low temperature region threshold, adjusting the programmable portion of the dead-time duration for the set of high side gate drivers and the set of low side gate drivers to a low temperature duration value; determining when the current temperature of the power stage is greater than or equal to a high temperature region threshold; and in response to determining that the current temperature is greater than or equal to the high temperature region threshold, adjusting the programmable portion of the dead-time duration for the set of high side gate drivers and the set of low side gate drivers to a high temperature duration value" as recited in patented claims 1-14.  These features were added to claims 1, 11 (renumbers as patented claims 1 and 8) and were explicitly argued by the Applicant to overcome the applied prior art in the October 2019 Amendment.  Thus, Examiner finds that Applicant has through this amendment has drawn attention to “a dead-time management circuit … is greater than or equal to a high temperature regions threshold” or “adjusting, by a dead-time management circuit … and the set of low side gate drivers to a high temperature duration value” in order to gain the allowance of patented claims 1-14.    
A reissue will not be granted to “recapture” claimed subject matter which was surrendered in an application to obtain the original patent.  See MPEP 1412.20. 
The following is the three step test for determining recapture in reissue applications (see: MPEP 1412.02(I)):
“(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.”

Step 1: Claims are Broader in Scope MPEP §1412.02, §1412.03   
Upon review of examined claims 15-34 of the instant reissue application in comparison to patented claims 1-14 of the ‘313 Patent, Examiner finds that Applicant through the August 2021 Amendment has broadened the scope of independent examined claims 15, 20, 25, 30 by not including SGL 1 or SGL 2.   

Step 2: Surrender Generating Limitations MPEP 1412.02(B)  
Examiner finds that “a dead-time management circuit … is greater than or equal to a high temperature regions threshold” or “adjusting, by a dead-time management circuit … and the set of low side gate drivers to a high temperature duration value” have been deleted from examined claims 15-34.  Thus, the deletion of these features were directly related to the SGL 1 and SGL 2 above. These SGL 1 and SGL 2 were introduced during the prosecution of the ‘313 Patent for the purpose of making claims 1 and 11 (renumbered as patented claims 1 and 8) patentable over a 103(a) rejection made in the ‘561 Application of the ‘313 Patent. 

 Step 3: Claims Not Materially Narrowed MPEP 1412.02(C)
Examiner finds that the claims have not been materially narrowed in other respects to overcome the broadening aspect to avoid recapture.  If surrendered subject matter has been eliminated from a claim present in the reissue application, then a recapture rejection under 35 U.S.C. §251 is proper and must be made for that claim. See MPEP §1412.02 (I)(C).  Stated another way, if a claim limitation present in the original patent that was added to overcome a rejection is eliminated from a claim in the reissue application, then a recapture rejection under 35 U.S.C. §251 is proper and must be made for that claim.  The examined claims 15, 20, 25, 30 recite limitations “a turn-on driver” (or a turn-on gate driver), “ a plurality of P-channel Metal Oxide Semiconductor (PMOS) devices”, “a turn-off driver” (or a turn-off gate driver), “a plurality of N-channel Metal Oxide Semiconductor (NMOS) devices”, “a current sense device” which might narrow the scope of the original claims (i.e., pre-surrendered claims). However, the narrowing limitations foregoing is not related to limiting the subject matter “a dead-time management circuit configured to: adjust a programmable portion of a dead-time duration for the set of high side gate drivers and a set of low side gate drivers, the dead-time duration including the programmable portion of the dead-time duration and a dynamic portion of the dead-time duration proportional to a change in temperature of the power stage when the power stage is in an operating temperature region, wherein the programmable portion of the dead-time duration is adjusted to a low temperature duration value when the dead-time management circuit determines that a current temperature of the power stage is less than or equal to a low temperature region threshold, and wherein the programmable portion of the dead-time duration is adjusted to a high temperature duration value when the dead-time management circuit determines that the current temperature of the power stage is greater than or equal to a high temperature region threshold” or “adjusting, by a dead-time management circuit, a programmable portion of a dead-time duration for the set of high side gate drivers and a set of low side gate drivers, wherein the dead-time duration includes the programmable portion of the dead-time duration and a dynamic portion of the dead-time duration proportional to a change in temperature of the power stage when the power stage is in an operating temperature region, and wherein adjusting the programmable portion of the dead-time duration for the set of high side gate drivers and the set of low side gate drivers comprises: determining when a current temperature of the power stage is less than or equal to a low temperature region threshold; in response to determining that the current temperature is less than or equal to the low temperature region threshold, adjusting the programmable portion of the dead-time duration for the set of high side gate drivers and the set of low side gate drivers to a low temperature duration value; determining when the current temperature of the power stage is greater than or equal to a high temperature region threshold; and in response to determining that the current temperature is greater than or equal to the high temperature region threshold, adjusting the programmable portion of the dead-time duration for the set of high side gate drivers and the set of low side gate drivers to a high temperature duration value" recited in SGL 1 or SGL 2.  Actually, a narrowing limitation must be related to the surrendered subject matter; and be material. In re Mostafazadeh, 643 F3d 1353 at 1358, 98 USPQ2d 1639 at 1644 (“attachment pad” limitation, although narrowing and related, not material; and other added limitations, although narrowing, were unrelated).  
It is noted that although limitation “a dead-time management device” cited in claims 25 and 30.  However, claims 25 and 30 did not include surrender generating limitation of “adjust a programmable portion of a dead-time duration for the set of high side gate drivers and a set of low side gate drivers, the dead-time duration including the programmable portion of the dead-time duration and a dynamic portion of the dead-time duration proportional to a change in temperature of the power stage when the power stage is in an operating temperature region, wherein the programmable portion of the dead-time duration is adjusted to a low temperature duration value when the dead-time management circuit determines that a current temperature of the power stage is less than or equal to a low temperature region threshold, and wherein the programmable portion of the dead-time duration is adjusted to a high temperature duration value when the dead-time management circuit determines that the current temperature of the power stage is greater than or equal to a high temperature region threshold ” or “adjusting, by a dead-time management circuit, a programmable portion of a dead-time duration for the set of high side gate drivers and a set of low side gate drivers, wherein the dead-time duration includes the programmable portion of the dead-time duration and a dynamic portion of the dead-time duration proportional to a change in temperature of the power stage when the power stage is in an operating temperature region, and wherein adjusting the programmable portion of the dead-time duration for the set of high side gate drivers and the set of low side gate drivers comprises: determining when a current temperature of the power stage is less than or equal to a low temperature region threshold; in response to determining that the current temperature is less than or equal to the low temperature region threshold, adjusting the programmable portion of the dead-time duration for the set of high side gate drivers and the set of low side gate drivers to a low temperature duration value; determining when the current temperature of the power stage is greater than or equal to a high temperature region threshold; and in response to determining that the current temperature is greater than or equal to the high temperature region threshold, adjusting the programmable portion of the dead-time duration for the set of high side gate drivers and the set of low side gate drivers to a high temperature duration value".  Because the August 2021 Amendment to claims 25 and 30 delete partially surrender generating limitation of SGL 1 or SGL 2, and because the August 2021 Amendment does not narrow in with respect to that limitation, Examiner concludes that claims 25 and 30 in this instant reissue application are not materially narrowed with respect to the surrender generating limitation SGL 1 or SGL 2.   

          Conclusion of Recapture.
Because: 
(1) Examined claims 15, 20, 25 and 30 are broader in at least one respect than patented claims 1-14; 
(2) The broadening feature is limitation that is where surrendered; and    
(3) Examined claims 15, 20, 25 and 30 are not materially narrowed with respect to originally filed claims of the ‘561 Application, Examiner concludes that examined claims 15, 20, 25 and 30 violate the recapture rule, then a recapture rejection under 35 U.S.C. 251 is proper and must be made for those  claims.  
Examined claims 16-19, 21-24, 26-29, 31-34 are indefinite as being dependent upon the canceled claim 1.  The rejection is provided below. These claims should be canceled. 

OBJECTION TO SPECIFICATION
The disclosure is objected to because of the following informalities:
 Examiner is unable to find any specific references to “Peak voltage detection circuit 328” as disclosed in col. 9, lines 36-37, 62; col. 10, line 45; and col. 11, line 11.  As shown in Fig. 3, only “peak voltage detection 324” is present.  Appropriate correction is required.

REJECTIONS – 35 U.S.C. §112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-19, 21-29 and 31-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the turn on gate driver" in lines 15, 16, 21 and 22.  There is insufficient antecedent basis for these limitations in the claim.
Claims 16-19, 21-24, 26-29 and 31-34 are indefinite as being dependent upon a canceled claim 1.  These claims should be cancelled. 
Moreover, claim 21 includes the same limitation as claim 16 and is therefore redundant.  It should be cancelled.
Claim 22 is redundant with claim 17.  It should be cancelled.
	Claim 23 is redundant with claim 18.  It should be cancelled.
Claim 24 is redundant with claim 19.  It should be cancelled.
Claim 25 recites the limitation "the turn on gate driver" in lines 15, 16, 21 and 22.  There is insufficient antecedent basis for these limitations in the claim.
Claim 32 is redundant with claim 27.  It should be cancelled.
Claim 33 is redundant with claim 28.  It should be cancelled.
Claim 34 is redundant with claim 29.  It should be cancelled.
It is noted that if considered claim 16 depends to claim 15, claim 21 depends to claim 20, then the limitation “the first power switch” cites in lines 2, 3 is insufficient antecedent basis. 
It is also noted that if considered claim 32 depends to claim 30, then the limitation “the power switch” cites in lines 4, 6 is insufficient antecedent basis. 

ALLOWABLE SUBJECT MATTER
While examined claims 15, 20, 25 and 30 are rejected under 35 U.S.C. §251 and/or under 35 U.S.C. §112 as provided above, these claims are nevertheless contain allowable subject matter over the prior arts of record.  
Regarding claim 15, the prior art references are not seen to specifically teach “at least one driver strength modulator” in combination with “a power switch”, “a turn-on driver”, “a plurality of P-channel Metal Oxide Semiconductor (PMOS) devices”, “a turn-off driver”, “a plurality of N-channel Metal Oxide Semiconductor (NMOS) devices” and “a current sense device”. 
Regarding claim 20, the prior art references are not seen to specifically teach “at least one driver strength modulator” in combination with “a power switch”, “a turn-on gate driver”, “a plurality of PMOS devices”, “a turn-off gate driver”, “a plurality of NMOS devices” and “a voltage detection device”. 
Regarding claim 25, the prior art references are not seen to specifically teach “at least one driver strength modulator” and “a dead-time management device” in combination with “a first power switch”, “a turn-on driver”, “a plurality of P-channel Metal Oxide Semiconductor (PMOS) devices”, “a turn-off driver”, “a plurality of N-channel Metal Oxide Semiconductor (NMOS) devices” and “a current sense device”. 
Regarding claim 30, the prior art references are not seen to specifically teach “at least one driver strength modulator” and “a dead time management device” in combination with “a first power switch”, “a turn-on gate driver”, “a plurality of PMOS devices”, “a turn-off gate driver”, “a plurality of NMOS devices” and “a voltage detection device”. 
As noted above, examined claims 16-19, 21-24, 26-29, 31-34 are indefinite as being dependent upon the canceled claim 1.  Accordingly, these claims have not been further treated on the merits. 

The cited prior arts appear to be close references with respect to the claimed invention. However, the combination of all elements as recited in claims 15, 20, 25 and 30 are not disclosed.  Therefore, claims 15, 20, 25 and 30 are patentably distinct over the prior arts of record.        . 

As allowable subject matter has been indicated, Applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


CONCLUSION
Claims 15-34 are rejected.           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to My Trang Ton whose telephone number is (571) 272-1754.  The Examiner can normally be reached on M-Th, 7:00am – 5:00pm.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached on 571-272-6779.  The FAX phone number for the organization where this application or proceeding is assigned is (571) 273-9900.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


          If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Signed: 
/MY TRANG TON/         Primary Examiner, Art Unit 3992                                                                                                                                                                                               
                                                                 
Conferees:

  	/KENNETH WHITTINGTON/  	Primary Examiner, Art Unit 3992

	/ANDREW J. FISCHER/         Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                               


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        [1][1] See U.S. Application No. 20090303560 (claim 1: “..and said strength modulator modulates the center portion of said incident light to a signal light.”), See U.S. Application No. 20080027516 (claim 13: “… at least one strength modulator for respectively modulating a plurality of strengths of the plurality of essential light beams in accordance with the light modulation signal to accordingly mix the essential lights to modulate the MTHC light beam”.)
        [[2] See U.S. Patent No. 9148060 ( claim 1: “… a current sense device for limiting the switching current to decrease a switching frequency or stop switching of the power converter in response to the current-limit signal and a current signal, the current signal being correlated to the switching current”).  U.S Patent No. 9145311 (claim 1: “a current sense device being configured to sense an amount of current being supplied to said H-bridge circuit device, said current sense device producing an analog signal feedback indicative of said sensed current;.”)
        [[3] See U.S. Patent No. 6018154 ( claim 66: “a dead time setting means for setting said dead time based on an operating state of said high-frequency inverter”).  U.S Patent No. 10079604 (claim 1: “and at least one dead time value determining a dead time between operation of the high side transistor and operation of the low side transistor in the transistor pair.”)
        [[4]    See U.S. Application No. 20090303560 (claim 1: “..and said strength modulator modulates the center portion of said incident light to a signal light.”), See U.S. Application No. 20080027516 (claim 13: “… at least one strength modulator for respectively modulating a plurality of strengths of the plurality of essential light beams in accordance with the light modulation signal to accordingly mix the essential lights to modulate the MTHC light beam.”)    
        [[5]   See U.S. Application No. 20090303560 (claim 1: “..and said strength modulator modulates the center portion of said incident light to a signal light.”), See U.S. Application No. 20080027516 (claim 13: “… at least one strength modulator for respectively modulating a plurality of strengths of the plurality of essential light beams in accordance with the light modulation signal to accordingly mix the essential lights to modulate the MTHC light beam.”)                 
        [[6]  See U.S. Application No. 20090303560 (claim 1: “..and said strength modulator modulates the center portion of said incident light to a signal light.”), See U.S. Application No. 20080027516 (claim 13: “… at least one strength modulator for respectively modulating a plurality of strengths of the plurality of essential light beams in accordance with the light modulation signal to accordingly mix the essential lights to modulate the MTHC light beam.”)   
        [[7] See U.S. Application No. 20180090977 (claim 65: The power adapter as claimed in claim 64, further comprising: a first voltage detection circuit connected to the auxiliary winding and the control circuit, the first voltage detection circuit configured to detect the voltage in the fourth pulsating waveform to generate a voltage detection value, wherein the control circuit is further configured to modulate the duty cycle of the control signal based on the voltage detection value.”; U.S Application No. 20120313435, claim 1: “… the voltage detection unit detects an electric potential difference of the inductor and generates a reference voltage according to the electric potential difference; and the subsidiary voltage converter receives the reference voltage and adjusts the driving voltage according to the reference voltage.), 
        [[9] See U.S. Application No. 20090303560 (claim 1: “..and said strength modulator modulates the center portion of said incident light to a signal light.”), See U.S. Application No. 20080027516 (claim 13: “… at least one strength modulator for respectively modulating a plurality of strengths of the plurality of essential light beams in accordance with the light modulation signal to accordingly mix the essential lights to modulate the MTHC light beam”.)